Citation Nr: 1427685	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant served on active duty for training from August 31, 1976 to March 4, 1977.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which denied reopening the appellant's claim for service connection for a bilateral eye disorder.

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Chicago RO.  A transcript of the hearing has been associated with the appellant's claims folder.

In March 2013, the Board reopened the Veteran's previously denied claim for a bilateral eye disability and remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the March 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he sustained an injury to one or both eyes during active duty training when an object exploded near his face while he was on the shooting range.  He claims that he has had defective vision ever since.  

In May 2013, the Veteran was afforded a VA examination to identify any current eye disabilities and determine their etiology.  The examiner identified two disabilities of the right eye: decreased visual acuity secondary to a corneal scar and a history of amblyopia, both of which the examiner opined are less likely than not related to the Veteran's active military service.  Unfortunately, this opinion was inadequate.  

The examiner stated that the Veteran's amblyopia is a congenital condition which was less likely than not aggravated beyond the natural progression of the disability by any event in service.  However, the examiner provided no rationale for his conclusion that the Veteran's amblyopia was less likely than not aggravated by service.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion also notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

The May 2013 VA examiner failed to identify whether the Veteran's "congenital condition" of the amblyopia is a "disease" or a "defect".

On remand, the Veteran's claims file should be referred to the May 2013 VA examiner for an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's relevant VA outpatient treatment records with the Veteran's claims file.

2. Once this is done, refer the Veteran's claims folder to the May 2013 VA examiner for an addendum medical opinion.  If that examiner is no longer available, the Veteran's claims folder should be referred to a VA physician of equivalent qualifications.

The examiner is requested to opine whether the Veteran's amblyopia is a disease or a defect.  For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

If the condition is determined to be a congenital disease (not a defect), than the examiner is asked to opine if it is at least as likely as not that the condition was permanently aggravated (worsened) by the Veteran's active military service.  

If the amblyopia is determined to be a congenital defect (not a disease), the examiner is asked to opine whether it is at least as likely as not that the Veteran suffered a superimposed injury or disease to the right eye in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including any accounts of in-service injury.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

